Por cuanto el apelado al hacer su moción de desestima-ción en este caso no llamó la atención de la corte con la debida especificación que una de sus razones para desestimar *1031era la falta de alegato' sino más bien la falta de alegato era una razón adicional a la omisión de radicar la exposición del caso, de modo que esta corte ni aparentemente el apelante entendieron que el indicado era uno de los motivos para pedir la desestimación;
Por ouaNto la apelada abora llama la atención del tribunal de que existía un párrafo encaminado a este fin en su moción de desestimación;
Por tanto, se reconsidera la resolución de este tribunal de 26 de junio de 1928 y se señala nuevamente la vista de la moción de desestimación para el 23 de julio de 1928.